       Case 1:17-cv-04259-LLS Document 390 Filed 08/19/21 Page 1 of 2
JRIGIN ' L
                                                         l SDC "· 1\1                ·'•
                                                                                      '.,
                                                         DO(T:\l[\T
UNITED STATES DISTRICT COURT                             ELECTRO\ICALLY FlLED
SOUTHERN DISTRICT OF NEW YORK                            DOC #=----...--r---r-
                                                                      ej/'Q
                                                         DATE FILED:_.,a~
                                                                        .. -
                                                                             / 2., , ,
                                                                           ' ---
Diageo North America ,      Inc .,
                                                        ------· ==========1
      Plaintiff ,

                    - against -                      17 Civ. 4259 (LLS)

W. J . Deutsch & Sons Ltd ., et al .,                        ORDER


      Defendants.

      Diageo ' s Motions in Limine Nos. 1, 3 and 4 , and Deutsch ' s

Motion in Limine No. 4 , are resolved as follows :

Diageo No. 1

      Seventy or less bottles selected by defendants should be

more than sufficient to show similarity .

Diageo No . 3

      Defendants ' delay in production of costs seems

substantially justified . Defendants must produce all the

supporting material they will offer at trial by September 30 and

plaintiff may take discovery respecting it by November 30 .

Diageo No.   4

      There shall be no reference, direct or indirect , by any

party , witness , lawyer , or person participating in this t rial,

about Tom Bulleit ' s alleged misconduct , or publicity about it ,

in an opening statement , questioning of any witness , argument or

address to the Court , offer of evidence , or at any time within

the possible hearing of any juror. Any attempted , or effected ,
         Case 1:17-cv-04259-LLS Document 390 Filed 08/19/21 Page 2 of 2



circumvention of this order may be punished as a contempt of

court. Counsel must so instruct their witnesses.

         If there is an unexpected change of circumstance , counsel

may apply in camera , after fair notice to their adversary .

Deutsch No. 4

         Denied . Arguments about functionality and generic design

 features are for a properly instructed jury.

Dated:    New York , New York                     L~ 1     l- .-5~ ~tcrv-.
          August 1, , 2021                    LOUIS L . STANTON
                                                  U.S . D. J .
